 
 
I 
111th CONGRESS
1st Session
H. R. 1235 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2009 
Mr. Rangel introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To award a congressional gold medal to Ray Charles in recognition of his many contributions to the Nation. 
 
 
1.FindingsThe Congress makes the following findings:
(1)Ray Charles, one of America's greatest and most influential musical artists and an international cultural icon, died in Los Angeles on June 10, 2004.
(2) In a career that spanned more than 50 years, Ray Charles enjoyed immense fame across America and the world, among all races, ages and classes of people and was the recipient of 12 Grammy awards, including the Grammy for Lifetime Achievement in 1987.
(3)With his unique baritone voice and vibrant personality, he broke all musical conventions, blending blues, gospel, jazz, pop and rock music to create his own incomparable musical songbook.
(4)His rendition of America the Beautiful has been described as the country's national hymn, while his rendition of Georgia was designated the official State song of Georgia.
(5)Among the Nation's most renowned artists of any genre, Ray Charles was honored by the Kennedy Center for the Performing Arts in 1986 as one of the most respected singers of his generation.
(6)Ray Charles, who was as popular among White as Black audiences, shattered traditional divisions between Black and White music.
(7)His multiracial appeal enhanced the movement toward racial equality during the Civil Rights movement.
(8)As a supporter of that Movement, he performed benefit concerts and provided additional financial support to causes led by his friend, Rev. Dr. Martin Luther King.
(9)He was a strong opponent of the racist Apartheid system in South Africa, refusing to perform for segregated audiences in that country.
(10)A financial backer of the state of Israel, Ray Charles once described Blacks and Jews as bound together by a common history of persecution.
(11)Ray Charles was born on September 23, 1930, in Albany, Georgia, grew up in extreme poverty with his mother and 2 siblings in Greenville, Florida, lost his sight at the age of 7, due to glaucoma, and was orphaned at 15.
(12)He overcame poverty, racial discrimination, and personal failures to become an immensely respected and dazzling figure in American culture, a fighter against injustice at home and abroad.
(13)Whether plaintive or rousing, the music of Ray Charles transformed the everyday lives, pain, and joy of the common people into songs that resonated with and inspired people of all nationalities, races, and classes.
2.Congressional gold medal
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, to the personal representative of Ray Charles a gold medal of appropriate design in recognition of his many contributions to the Nation.
(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medals struck under section 2 at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
5.Authorization of appropriations; proceeds of sale
(a)Authorization of appropriationsThere is hereby authorized to be charged against the United States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for the cost of the medal authorized under section 2.
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the United States Mint Public Enterprise Fund. 
 
